Citation Nr: 0318704	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected traumatic encephalopathy with anxiety reaction, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral varicose veins of the popliteal 
spaces.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

(The decision below addresses the veteran's claim for an 
increased rating for bilateral varicose veins.  The claim for 
an increased rating for traumatic encephalopathy with anxiety 
reaction will be addressed in the remand that follows.)


FINDING OF FACT

The veteran's varicose veins are manifested by barely visible 
superficial veins located behind the knees that cause no more 
than slight aching.  


CONCLUSION OF LAW

The criteria for a compensable rating for varicose veins are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7120 (1997); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7120 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from January 1942 to March 
1945.  A review of his service medical records reflects that 
the veteran had a surgical consultation in February 1945.  
The consultation was to evaluate the veteran for possible 
surgery for varicose veins.  The report indicated that there 
were no visible varicosities.

A VA examination report, dated in October 1945, noted the 
presence of varicose veins described as a few small veins 
behind both knees.  However, service connection was not 
granted at that time.

The veteran was afforded a VA examination in March 1961.  The 
examiner noted that the veteran had several venous bursts in 
the popliteal spaces bilaterally.  The bursts were noted to 
be localized and did not extend into the legs or thighs.  The 
diagnosis was bilateral varicose veins in the popliteal 
spaces.

The veteran was granted service connection for his bilateral 
varicose veins by way of a rating decision dated in May 1961.  
He was assigned a noncompensable disability rating that has 
remained in effect until the present.

The veteran submitted his current claim for a compensable 
rating for his varicose veins in July 1997.  He was afforded 
a VA examination in October 1997.  The examiner noted that 
the veteran said that his varicose veins had become more 
prominent and more symptomatic.  The veteran said that he 
occasionally wore elastic stockings.  The veteran had never 
had any discoloration of the ankles or feet or any 
ulcerations.  The veteran was noted to have degenerative 
joint disease (DJD) in a number of joints.  He was also noted 
to have coronary heart disease with several bypass operations 
in the past.  The veteran had ankle edema that the examiner 
related to heart disease rather than varicose veins.  The 
examiner reported that the veteran had no arterial pulses in 
the feet.  The veteran had scars on his legs where veins were 
stripped to be used in the prior bypass surgeries.  The 
examiner noted that there were superficial varicosities, 
mainly in the thighs and behind the knees and popliteal 
areas.  He said there was a small deep vein or two present 
but opined that they were not truly symptomatic.  The 
impression was mostly superficial varicose veins that are not 
causing any severe problems.  

A VA psychiatric examination, also dated in October 1997, 
provided no pertinent evidence in regard to the status of the 
veteran's varicose veins.  

The veteran submitted a private neuropsychological evaluation 
in November 1998.  The report noted that the veteran 
complained of weakness in both legs that he attributed to his 
varicose veins.  However, the report made no comment as to a 
physical examination of the legs or endorsement of the 
veteran's assessment.

The veteran submitted medical records in March and April 
2000.  The records pertained to evaluation and treatment 
provided to the veteran in regard to shoulder problems.  

The veteran was provided a copy of his claims file in 
December 2000.

The veteran was afforded a VA examination in April 2002.  The 
examiner was the same VA examiner from the veteran's October 
1997 vascular examination.  The veteran had undergone surgery 
for a ruptured disc in his back in 2000.  The veteran was 
noted to walk with the assistance of a walker.  He had 
neuropathy in his legs secondary to multiple problems with 
his spine, DJD, and arthritic disease of his spine, knee, 
hips and ankles.  The veteran alleged that his varicose veins 
were the cause of a lot of his pain.  The examiner remarked 
that the varicose veins were mostly behind the knees and were 
hardly visible.  He said that they were not worse than the 
prior examination.  The examiner said that the veteran's 
varicose veins caused no more than a slight aching.  He 
attributed the veteran's pain in his legs to his DJD of the 
knees.  The examiner's impression was varicose veins of both 
legs behind the knees and barely visible.  The varicose veins 
were not felt to be the cause of the veteran's discomfort or 
pain.  

The veteran submitted a statement in October 2002 wherein he 
requested that his appeal be submitted to the Board for 
appellate review.  The veteran indicated that he had no 
further evidence to submit.

II.  Analysis

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was enacted 
in November 2000.  On August 29, 2001, during the pendency of 
this appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  

The veteran was granted service connection for his varicose 
veins in 1961 and assigned a noncompensable disability 
evaluation at that time.  The noncompensable rating has 
remained in effect since.

He submitted his current claim for an increased rating in 
July 1997.  His claim was denied in February 1998.  The RO 
adjudicated his claim in February 1998, using both the prior 
and amended regulations.  The veteran was provided notice of 
the rating action and a copy of the rating decision that same 
month.  The rating decision informed him of the basis for the 
denial of a compensable rating and what was required in order 
to warrant a compensable rating under both the prior and 
amended regulations.

The September 1998 statement of the case provided notice of 
the pertinent statutory and regulatory provisions as well as 
informed the veteran of all of the evidence considered in his 
case.

The veteran was provided a copy of his claims file in 
December 2000.  

The veteran was issued a supplemental statement of the case 
(SSOC) in March 2002.  The SSOC addressed the development of 
the veteran's claim and all the evidence of record.

The veteran was issued a second SSOC in October 2002.  The 
SSOC provided the veteran with the pertinent statutory and 
regulatory provisions pertaining to the VCAA.  The SSOC also 
informed the veteran as to why his claim for a compensable 
rating remained denied.

The veteran submitted a statement in October 2002 declaring 
that he had no further evidence to submit and that he wanted 
his case sent to the Board for appellate review.

The Board finds that the VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
veteran was afforded VA examinations in 1997 and 2002 to 
assess the level of disability regarding his varicose veins.  
He was provided the opportunity to identify or submit 
additional evidence in support of his claim but did not 
submit any pertinent evidence.  The veteran submitted private 
medical records unrelated to this issue.  In addition, the 
veteran was provided a copy of his claims file in December 
2000 and was thus made aware of all of the evidence of record 
to that point beyond the summaries provided in the SSOCs.  

The veteran submitted a statement in October 2002 that he had 
no further evidence to submit.  

In light of the above, the Board concludes that VA's duty to 
assist has been met in this case.  Further development of the 
claim and further expending of VA's resources are not 
warranted.  Cf. Wensch v. Principi, 15 Vet. App. 362, 367-68 
(2001); Dela Cruz v. Principi, 15 Vet. App. 145, 149 (2001).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

In this case the veteran's varicose veins has been rated 
under Diagnostic Code 7120.  38 C.F.R. § 4.104 (2002).  The 
Board notes that the regulations used to evaluate varicose 
vein disabilities were amended in December 1997, effective as 
of January 12, 1998.  See 62 Fed. Reg. 65,207-65,224 (Dec. 
1997) (Amending, inter alia, 38 C.F.R. § 4.104, Diagnostic 
Code 7120).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  The veteran's 
varicose veins disability has been evaluated by the RO under 
both the prior and amended regulations in this case.  Thus 
there is no prejudice to the veteran in the Board reviewing 
his claim under both sets of criteria to determine if one is 
more favorable to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also VAOPGCPREC 3-2000.

The veteran's varicose veins have been rated as 
noncompensable since service connection was granted in 1961.  
Under the prior regulations, a noncompensable disability 
evaluation is assigned for varicosities of superficial veins 
below the knees, with mild or no symptoms.  A 10 percent 
rating is for consideration for such varicosities with 
bilateral or unilateral symptoms of pain or cramping on 
exertion.  38 C.F.R. § 4.104 (1997).

Under the amended regulations a noncompensable disability 
evaluation is assigned for asymptomatic palpable or visible 
varicose veins.  A 10 percent evaluation is considered for 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  
38 C.F.R. § 4.104 (2002).

There is no objective evidence of record of the veteran 
receiving any treatment for his varicose veins at any time 
over the years.  He has alluded to occasionally wearing 
elastic stockings but has not said that they were prescribed 
for him.

The VA examiner who evaluated the veteran in 1997 and 2002 
noted that there was no change in the veteran's varicose 
veins over the years.  He described the veteran's varicose 
veins as superficial and not the cause of the veteran's leg 
discomfort and pain.  The VA examiner has stated that the 
veteran's bilateral leg pain is primarily related to DJD, and 
his difficulty in walking is unrelated to his varicose veins.  
The VA examiner did say in April 2002 that the veteran 
perhaps suffered from some slight aching, but the examiner 
also made it very clear that the varicose veins were not the 
cause of the discomfort or pain the veteran was claiming.  

In considering all of the evidence of record, the Board 
concludes that the veteran does not satisfy the criteria for 
a compensable rating for his varicose veins under either set 
of criteria.  He does not exhibit symptoms of pain or 
cramping on exertion to warrant a 10 percent rating under the 
prior criteria.  Further, the veteran does not have 
intermittent edema of his legs, or aching and fatigue after 
prolonged standing or walking that is relieved by elevation 
or wearing compression hosiery.  As noted above, his varicose 
veins are not the source of any discomfort or pain.  
Therefore, the preponderance of the evidence is against the 
claim for a compensable rating.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
compensable rating for the veteran's service-connected 
varicose veins.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.


ORDER

Entitlement to a compensable disability rating for service-
connected varicose veins is denied.


REMAND

The veteran's has been service-connected for traumatic 
encephalopathy with anxiety reaction since March 1945.  The 
veteran submitted his current claim in July 1997.  He was 
afforded a VA psychiatric examination in October 1997.  His 
claim for an increased rating was denied in February 1998.  

The October 1997 VA examination was the last VA examination 
of the veteran's service-connected psychiatric disability.  
Pertinent private records, dated in November 1998, were 
submitted by the veteran in December 1998.  Thus, the most 
recent VA examination for this disability is nearly six years 
old and the most recent private evaluation is nearly five 
years old.  A new VA examination is required to properly 
evaluate the veteran's current disability status.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), 
if applicable.  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated the veteran 
for his traumatic encephalopathy 
with anxiety reaction since July 
1996.  After securing the necessary 
release, the RO should obtain those 
records that have not been 
previously secured, especially any 
VA treatment records.

3.  The veteran should be afforded a 
VA psychiatric examination in order 
to determine the manifestations of 
the service-connected traumatic 
encephalopathy with anxiety 
reaction.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined 
to be necessary by the 
psychiatrist), should be conducted 
in order to identify and describe 
the symptomatology attributable to 
the veteran's service-connected 
disability.  The report of 
examination should contain a 
detailed account of all 
manifestations of the disability 
found to be present.  The examiner 
must also comment on the extent to 
which the veteran's disability 
affects occupational and social 
functioning and the veteran's 
ability to obtain and maintain 
substantially gainful employment.  
The claims file with a copy of this 
remand must be made available to the 
physician for review in conjunction 
with the examination.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After the expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the case 
should be returned to the Board for further appellate review.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


